Mr. Justice McGowan.
I cannot concur in this judgment. As the facts impress me, the Circuit judge reached the equities of the case. I consider that the firm which did business at Little Rock as A. Schafer & Co. was never actually dissolved, but in reality continued to be the firm of A. Schafer and H. Sternberger, and that the bond and mortgage to Sternberger for his alleged interest in the concern were pretensive, fraudulent, and void as to subsequent as well as subsisting creditors. Indeed, in the view that there never was in fact any dissolution, there could not be in the proper sense of the term any subsequent creditors. The property covered by the alleged mortgage was “a stock of goods,” which, by the express authority of Sternberger, the alleged mortgagee, was being changed every day by contracting new debts for new goods. I cannot agree that these new goods so purchased shall go to the old claim of Sternberger, to the exclusion of the very debts contracted in their purchase.